                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
               v.                            )      Cause No.: 1:15-cr-00152-SEB-TAB-4
                                             )
DAMON SMITH,                                 )
                                             )
       Defendant.                            )

             ORDER ON MOTION TO CONTINUE DETENTION HEARING

       This matter is before the court upon Defendant’s Motion to Continue Detention Hearing,

and the Court, being duly advised, now finds the Motion well taken, and that the Motion should

be GRANTED for the reasons set forth in Defendant’s Motion.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED by the Court that the

Detention Hearing as to Defendant Damon Smith is hereby continued. The Court now sets the

Detention Hearing on the 11th day of      June                   , 2021 at 10:00 a.m. via video

teleconference before the criminal duty magistrate judge.



      Date: 5/10/2021                              _______________________________
DATED:                                              Tim A. Baker
                                             _________________________________________
                                                    United States Magistrate Judge
                                             The Hon.
                                                    Southern
                                             United States    District
                                                           District    of Indiana
                                                                    Court
                                             Southern District of Indiana


Distribution to counsel of record via CM/ECF
